 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDThompson'sGas, Inc. and Del-Ro Transports,andJames D. Burrows.Case 14-CA-1669128 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISInc.cember.3 Thompson asked if Burrows had alreadyjoined the Union or if he were going to do so. Bur-On 27 January 1984 Administrative Law JudgeWalter H.Maloney Jr. issued the attached decision.The Respondents filed exceptions and a supportingbrief.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order. iThe judge found,inter alia, that the Respondentsviolated Section 8(a)(1), (3), and(4) of theAct: (1)by terminating employee James Burrows' privilegetomake personal purchases on the Respondents'charge account; (2) by imposing finance charges onthe accounts receivable of Burrows and his wife;(3) by selectively docking Burrows' pay for minortardiness;(4)by periodically and intermittentlylaying off Burrows for short periods of time; and(5) by constructively discharging him. The judgeconcluded that the Respondents took these actionsbecause Burrows joined the Union,filedunfairlabor practice charges with the Board,and cooper-ated in the investigation and prosecution of othercharges filed in his behalf by the Union.For thereasons set forth below we disagree with thesefindings.Burrows was hiredby theRespondents' vicepresident,PhillipThompson,in1977.Burrowsworked as a jack-of-all-trades;he performed gener-almaintenance work as well as certain unit worksuch as driving trucks, assisting mechanics, andworking the dock.Although his job duties includ-ed at least 40-percent bargaining unit work Bur-rows did not join the Union until December 1982.As a nonunit employee Burrows received a lowerhourly wage than unit employees even when heperformed unit work.Thus, since his hire Burrows'status had frequently been a source of dispute be-tween the Respondents and the Union.On 8 December 19822 Burrows met withThompson,theRespondents'dispatcherDonaldClymer,and Shop Steward Ron Frazer and in-formed them that he had joined the Union 7 De-'There were no exceptions taken to the judge's finding that Thomp-son's Gas, Inc and Del-Ro Transports, Inc constitute a single employer2All dates are 1982 or 1983 unless otherwise notedrows answered that he had already joined. There-upon Clymer told Burrows that the Company didnot need another union employee and that he wasdischarged.On 9 December the Union filed charges allegingthat the Respondents had discriminatorily dis-charged Burrows. Although a complaint issued onthat charge the matter was never litigated. Ratheron 12 January the Respondents offered to reinstateBurrows to his former position. After consultingwith the Union Burrows accepted the offer and re-turned to work 14 January.4 However, the matterwas not finally resolved until the parties concludedan out-of-Board settlement 12 April. Pursuant tothe terms of that agreement Burrows receivedbackpay for the period between his discharge andreinstatement, 5 the Respondents no longer assignedunit work to Burrows, and the Union withdrew itscharges.On 15 April the Regional Director ap-proved withdrawal of the charges and dismissedthe complaint.On 13 May Burrows filed an individual chargewhich gave rise to the instant case. In this chargeas amended Burrows alleges that certain actionstaken by the Respondents both before and after the12April settlement agreementwere directedtoward discouraging his union activities. The judgefound that the Respondents had settled the previ-ous case but had not forgotten or forgiven Burrowsfor joining the Union. He concluded that the Re-spondents' termination of Burrows' credit cardprivileges, imposition of a finance charge on Bur-rows' account, docking his pay for minor tardiness,and laying him off during the summer and fall of1983 were all actions tainted by the animus mani-fest in the Respondents' 8 December discharge ofBurrows.We now consider each of these actions.1.TERMINATION OF CHARGING PRIVILEGESOn 12 December Burrows filed a claim in theamount of $462.15 with the Illinois Department ofLabor.Burrows claimed that the Respondentsowed him wages for the period 29 November to 3December ($352.55) and 6 December to 8 Decem-ber ($79.55). Burrows also maintained that the Re-3On 7 December Burrows went to the union office and applied formembership After questioning Burrows about his job duties, Union Busi-nessRepresentative John Gonzales told Burrows that he belonged in theUnion Burrows then paid Gonzales a $300 initiation fee and $19 for Imonth's dues4Burrows was paid his nonunion hourly wage The Respondents nolonger assigned Burrows to fill propane cylinders or to driving trucks,both unit jobs5Burrows received and cashed a backpay check for approximately$1500274 NLRB No. 92 THOMPSON'S GAS653spondents owed him $30 deposited in a savings ac-count.Burrows had attempted to obtain thesemoneys on 10 December but was told by Thomp-son that they would be applied to the balance ofhis employee charge account which was then ap-proximately $900.The hearing on Burrows' claim was scheduledfor 14 March. On 10 March Thompson called Bur-rows to his office and informed him that he hadbeen advised to give Burrows his checks. Thomp-son told Burrows that he wanted to apply thechecks to the balance of Burrows' account whichthen stood at $699. Burrows agreed to sign overthe larger ($325) of the two checks which Thomp-son had prepared for their meeting. Thompsonthen mentioned that he also intended to apply the$30 savings account (for which no check had beendrawn) to Burrows' account As the meeting brokeup Burrows told Thompson that he would not becharging any more items to his account Thompsonremarked, "I know you won't," and the meetingended. The record indicates that Burrows contin-ued to charge items on his account until early June.We disagree with the judge's conclusion thatThompson withdrew Burrows' charging privileges10March in violation of Section 8(a)(1), (3), and(4) of the Act. We first note that Thompson didnot in fact terminate Burrows' charging privileges10March; rather, the record indicates that Bur-rows continued to charge items on his accountuntil early June. The record is silent regarding thereasons for the cessation of charging activities inearly June. Thus it is conjecture to conclude thattheRespondents discriminatorily terminated Bur-rows'chargingprivileges in June.Nor doesThompson's 10 March meeting with Burrows pro-vide any grounds for engaging in such conjecture.The record offers no evidence to support either thejudge's characterization of that meeting as an "acri-monious discussion" or his finding that Thompson'sclosing remark was prompted "by a discriminatorymotivation."s On the contrary in his testimony re-garding the 10 March meeting Burrows never at-tempted to characterize the tone of the discussion,nor was mention made of his outstanding charges.Indeed the record clearly demonstrates thatThompson's closing remark was occasioned not bya discriminatory motive but by Burrows' unsolic-ited comment that he would no longer be using hischarging privileges. The 10 March meeting there-fore cannot be used to ascribe a discriminatorymotive to Thompson's remark. Finally, we notethat even if Thompson's actions were related to6We note Thompson's unrefuted testimony that the Respondents onan unspecified date also revoked the charging privileges of employeeJames HeapBurrows' claim with the Illinois Department ofLabor, the judge properly concluded that no viola-tion should be found.Meyers Industries,268 NLRB493 (1984);Access Control Systems,270 NLRB 823(1984).H. IMPOSITION OF FINANCE CHARGESThe Respondents issued to each employee amonthly statement which listed charges and pay-ments to the employee's charge account and thedate on which the transaction occurred.It also in-cluded the present balance. The record indicatesthat before March the Respondents had not previ-ously levied a finance charge on an employee's ac-count.Burrows' March statement7 showed two entriesfor finance charges. These finance charges were for$12.95 and $7.61 and were for the months of Feb-ruary and March respectively. The record disclosesthat two other employees were assessed financecharges in March-Jacquelin Carter Burrows8 andJames Heap. The record also discloses that the Re-spondents continued to impose finance charges onBurrows' account from April through August. Italso imposed finance charges on Mrs. Burrows' ac-count in April and May and on Heap's account inApril andMay.9Additionally,finance chargeswere applied to the account of employees DarusJackson in May, June, and July and Ronnie Tou-chette in August.The judge found thatsinceBurrows was regular-ly reducing the outstanding balance of his accountthe Respondents' imposition of finance charges onBurrows and his wife could not be explained onnondiscriminatory grounds. He further found thatthe imposition of finance charges on other employ-ees did not negate the discriminatory intent direct-ed at Burrows since other employees with greateroutstandingbalanceswere not assesed financecharges.The judge thus concluded that the Re-spondents' imposition of finance charges on the ac-counts of Burrows and his wife could only be ex-plainedas stemmingfrom the animus displayed bytheRespondents in their 8 December discharge.We disagree.The record demonstrates that the Respondentson several occasions 10 had expressed their concernregarding the amount owed by Burrows on his ac-'The statement was dated 25 March8Mrs Burrowsresignedfromthe Respondents' employ in early Feb-ruary, her statement reflected the balance due from purchases madebefore her resignation9As of 1 June Mrs Burrows' account had been paid in full, the recordprovides no information regardingHeap's account after May10 10 December, 27 January, and 10 March 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDcount. i iThus on 27 January Thompson soughtBurrows' agreement to a wage assignment of $30per week. Burrows countered with an offer to pay$10 per week by personal check. Burrows andThompson compromised and agreed that Burrowswould pay $20 per week by personal check. AfterBurrows refused to reduce his outstanding balanceat the requested rate Thompson informed Burrowsthat it would be necessary to begin levying a fi-nance charge on his account. This fact-inexplica-bly ignored by the judge-explains Burrows' ap-parent acquiescence in the Respondents' assessmentof finance charges for February and March in hisMarch statement.12 That the Respondents did notinitiate the finance charge until March is accountedfor by a change of personnel in the Respondents'bookkeeping office. Thus, contrary to the judge wefind that the Respondents' imposition of financecharges occurredbeforeBurrows began makingsteady reductions in his balance and that this fi-nance charge was imposed to encourage that veryresult.We further find that the imposition of the fi-nance charge constituted a legitimate exercise of amanagerial prerogative. The Respondents imposedfinance charges on four employees besides Bur-rows.13 Although other employees may have hadlarger amounts outstanding, that was not the factoron which the Respondents relied in deciding toimpose finance charges. Instead the Respondentsimposed finance charges on the accounts of thoseemployees whom it found to be slow in reducingtheir balance.14We therefore conclude that theRespondents made a reasonable business decision.That decision was not arbitrary nor does it evi-dence a discriminatory intent. 1 s11Between June 1982 and January 1983 Burrows' balance was neverless than $80012 The record offers no evidence that Burrows inquired of or protestedto Thompson about the imposition of the finance charges when he re-ceived his March statement13Additionally,we note that documentary evidence indicates that afifth employee, Dennis Adams, was assessed a finance charge in Septem-ber 1983 The record also°suggests that the Respondents had decided tolevy a finance charge on employee Randy Frazer The record does notreveal whether that decision was implemented14The record indicates that when the Respondents imposed financecharges on their accounts Burrows, Mrs Heap, Jackson, and Touchettehad all failed to make progress in reducing their balances for extendedperiods of time The record also indicates that at the time Randy Frazer'saccount was coded for a finance charge and that Dennis Adams' accountwas assessed a finance charge both had failed to reduce their balance toany significant extent for a period in excess of 3 months and 5 monthsrespectively15The Respondents' imposition of a finance charge was clearly direct-ed at employees who failed to make satisfactory progress in paying offtheir accounts and the Respondents treated Burrows like other employeesin this regard In these cirucmstances we do not find that Thompson'sremark that he was "pissed off about the grievances" being filed with theBoard evidences a discriminatory motivation in the Respondents' imposi-tionof finance charges on Burrows' accountIII.DOCKING OF PAYIn January the Respondents installed a timeclockwhich certain employees including Burrows wererequired to use on arriving at and departing fromwork.16 Employees were also required to punch inand out for lunch. The Respondents' written ruleexplained that time would be calculated on thebasis of 15-minute units.Thus an employee late by1to 14 minutes would be docked one-fourth hour'spay.According to testimony of Mrs. Burrows,Thompson announced to the office employees thatthe Respondents would permit a grace period of 2to 3 minutes for employees who punched in late.Burrows testified that Clymer informed him of thesame policy. This grace period policy was, howev-er, never reduced to writing nor is there any evi-dence that it was made known to nonoffice em-ployees other than Burrows.Relying on a chart prepared by the GeneralCounsel the judge found that the Respondents ap-plied the grace period in a disparate manner bydocking Burrows for being tardy within the graceperiodwhile not docking other employees whowere repeatedly late for periods of time far inexcess of the grace period. The judge found thatthe Respondents' "selective" docking of Burrowswas arbitrary and withoutany legitimate rationale.He concluded it could be explained only by theRespondents' animus stemming from Burrows' join-ing the Union in December.The chart accompanying the General Counsel'sposthearing brief does indeed show that duringApril Burrows was docked for minor tardiness andthat certain employees who punched in later thanBurrows were not docked. However, this chartdoes not tell the full story. As the General Counselnoted the chart compares Burrows' timecard andhours compilation with those of others classified as"office workers." A comparison of Burrows' time-card and hours compilations and those of the otheremployees who are listed with Burrows on the Re-spondents'weekly timesheets clearly demonstratethat the Respondents did not single Burrows outfor disparate treatment. Given the nature and loca-tion of Burrows' job responsibilities and those ofthe other employees listed on the weekly time-sheets, such a comparison provides a more accuratemeasure of the Respondents' treatment of similarlysituated employees. Our examination of the Aprilpay records-the period during which Burrowsclaimed that the Respondents discriminatorilydocked his pay-clearly refutes the judge's finding16There was no contention that the Respondents'introduction of thetimeclock was discriminatorily motivated THOMPSON'S GASthat the Respondents' departure from the graceperiod allowance was a selective and arbitraryone.17While office workers may have enjoyed agrace period not afforded Burrows and those withwhom he usually worked that fact alone does notevidence a discriminatory motive in the Respond-ents' docking of Burrows' pay. Indeed as applied todrivers and other outside help the Respondents' en-forcement of itstimeruleswas uniform and con-sistent.We also note that the record offers no evi-dence that these employees formally or informallyobjected to the Respondents' strict enforcement ofthe time policy against them. Finally we note thaton 12 April the parties settled the 8 December inci-dent from which the judge derives animus. Ac-cordingly we reject the judge's conclusion that theRespondents' docking of Burrows' pay for minortardiness was discriminatorily motivated.Intermittent LayoffsThe Respondents'business is seasonalwith itspeak in the winter months.Its businessslows at theend of March and declines through the summerand early fall. Burrows testified that between 1977and 1982 he was not laid off during the summer. Itisundisputed that during those years Burrows per-formed both unit and nonunit work.During the summer and fall of 1983 the Re-spondents laid off Burrows periodically for varyingamounts oftime.Burrows testified that the Re-spondents provided lack of work as the reason forhis layoffs. Although the procedure differed on oc-17The records for pay periods ending 10, 17, 24, and 31 April showPay Period Ending 10 AprilBurrowsLate 1 minute on Monday,2minutes on TuesdayDocked 1/4 hour on occasionRandy FrazerLate 9 minutes on Monday, 5 on Wednesday, 2 onThursday Docked 1/4 hour on each occasionPay Period Ending II AprilBurrowsLate 1 minute on Monday Docked 1/4 hourRandy FrazerLate 13 minutes on Monday, 2 on Wednesday, 6 onThursday Docked 1/4 hour on each occasionRonald FrazerLate 1 minute Wednesday Docked 1/4 hourPay Period Ending 24 AprilBurrowsLate2 minuteson Monday, 2 on Tuesday,Ion Wednes-day, 2 on Thursday, 3 on Friday Docked 1/4 hour on each occa-sionRandy FrazerLate 5 minutes on Monday, I on Friday Docked1/4 hour on eachoccasionPay Period Ending I MayBurrowsdid not report to work late during this pay periodRandy Frazerlate 2 minuteson Monday, 18 on Tuesday, 7 onWednesday, 4 on ThursdayDocked 1/4 hour on each occasion except Tuesday for which hewas docked 1/2 hourRonald FrazerLate 1 minute on Monday Docked 1/4 hour655casion it was the Respondents' usual practice toinform Burrows of a layoff around 5 p.m. on theday preceding its start. In accordance with thispractice Burrows was told by Clymer at approxi-mately 5 p.m. on 30 August that he was laid off for8 days. Clymer also informed Burrows that sinceBurrows was working less than 20 hours per weekhe would not be covered by the Company's hospi-talization and dental insurance. Clymer suggestedthat "if he wanted to do anything about it" Bur-rows should speak to Thompson. As Burrows leftto punch out Clymer said to him, "Off the cuff,you know you-you can do something about thisthing." Burrows testified that he left after Clymermade this remark but that Ronald Frazer, who waspresent for the entire conversation, remained in theoffice.Relying primarily on Clymer's 30 August remarkto Burrows and the fact that Burrows had not pre-viously been subject to summer layoff the judgeconcluded that "by depriving Burrows of normalwork opportunities during the summer and fall of1983, and in laying him off during that period oftime" the Respondents violated Section 8(a)(1), (3),and (4) of the Act. We find that the record doesnot support the judge's conclusion.We first note that the table of hours worked con-tained in the judge's decision is misleading. Thattable provides the amount of hours Burrows actual-ly worked; it does not, however, factor in vacationtime, sick leave, or holiday pay.18 Second weattach little significance to the fact that Burrowswas not laid off in summers past. Burrows' workstatus in the summer of 1983 differs fundamentallyfrom the summers of 1977-1982. In 1983, accordingto the terms of the April settlement agreement,Burrows was no longer assigned the unit workwhich had previously composed 40 percent of hisjob duties. Given this fact we find it surprising thatBurrows was not subject to more frequent layoffs.This is especially so given the Respondents'strained economic situation which showed profitswere down in 1983. Although in years past the Re-spondents usually laid off two drivers the recordreveals that in 1983 the Respondents frequentlywere required to lay off three drivers. We particu-larly note that this was the case in the period thatcoincides with Burrows' most severe layoffs. Thusduring the weeks ending 11, 18, and 25 September,the Respondents laid off three drivers and, duringtheweek ending 4 September, two were laid offand one worked only 4-1/2 hours. Finally we con-siderClymer's conversation with Burrows at theclose of business on 30 August. Clymer mentioned18The table below supplies the information omitted by the judge 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat as a result of his layoffs Burrows would losehis health insurance. Yet there is no evidence thatthe Respondents in fact ever revoked Burrows' in-surance coverage.Moreover, regarding Clymer'sclosing remark we note Frazer's unrefuted testimo-ny that after Burrows had left the office he askedClymer "what Jim [Burrows] had done now" towhich Clymer responded, "the same old stuff, theinterest on his bill and being in late or clockinglate."This testimony which the judge ignored un-dermines his conclusion that Clymer's remark evi-dences an illegal motivation underlying the Re-spondents' layoffs of Burrows.We find that theevidence indicates that Burrows' layoffs stemmedfrom a lack of work. We further find that there isno evidence that the layoffs were discriminatorilymotivated.We thus conclude that the Respondents'layoffsof Burrows during the summer of 1983were not in violation of Section 8(a)(1), (3), and (4)of the Act.Week EndingHours workedSupplementalHoursTotal10 Apr31-1/2+ 8 (vacation)39-1/217 Apr39-3/4039-3/424 Apr38-3/4038-3/41May420428 May4004015May32+ 8 (vacation)4022 May3903929 May390395 June32-1/2+ 8 (holidayand 1/4overtime)40-3/412 June35+ 5 (sick and40-1/41/4overtime)19 June24+ 16(vacation)4026 June240243 July4004010 July32+ 8 (holiday)4017 July1601624 July400401Aug37+ 3 (sick)407 Aug.2402414 Aug0 (vacation)00*21Aug.39-3/4039-3/428 Aug160164 Sept1601611 Sept.its01618 Sept.1601625 Sept.24024The record evidence is ambiguous as to whether Burrowsreceived 40 hours' vacation payConclusionInasmuch as the record fails to substantiate thejudge's conclusions regarding the Respondents' ter-mination of Burrows'charging privileges,imposi-tion of finance charge, docking of pay, and layingoff of Burrows, we reverse his finding that each ofthese actions constituted a violation of Section8(a)(1), (3), and (4) of the Act.19 Consequently wereject his derivative finding that Burrows'resigna-tion 2 0 amounted to a constructive discharge.21 Wefind no evidence establishing that any of the Re-spondents' actions were arbitrary, discriminatorilymotivated, or part of some deliberate plan designedto force Burrows' resignation. On the contrary, therecord indicates that each of the actions constituteda legitimate exerciseof the Respondents'manageri-alprerogatives and business judgment. That theseactionsmay have had adverse consequences forBurrows does not without more render them ille-gal.Accordingly we find that no violation of theAct has been committed.ORDERThe amended complaint is dismissed.MEMBER DENNIS,dissenting.Contrary to my colleagues, I agree with thejudge that after the Respondents fired Burrows be-cause he joined the Union, they violated Section8(a)(1), (3), and (4) of the Act after rehiring him byterminating his charging privileges, imposing fi-nance charges on the accounts receivable of Bur-rows and his wife, docking him for minor tardinessinApril, and selectively laying him off during thesummer and fall. I would affirm the judge's find-ings regarding these violations, for the reasons setforth in his decision and those discussed below.19With respect to our finding that Burrows' charging privileges werenot revokedon 10 March our dissenting colleague claims that we ignoredthe fact thatthe five charges made byBurrows after 10 March did notrequire Thompson's approval.Our colleague also relies on the absence ofproof that Thompson knewBurrows continued to charge after Marchand on an alleged"admission([Respondent's]Br 6) that they did termi-nate Burrows' right to charge " Reliance on these considerations is mis-placed because they all mistakenly assume that Burrows'charging privi-leges wererevoked inMarchandoverlook thefact that such privilegeswere not revokeduntilJuneThis explains both the fivecharges after 10March and the Respondents'having no reason to present evidence ofThompson's knowledgeof such pre-June charges by Burrows SimilarlytheRespondents"admitted"theJunerevocation, the statement takenfrom theRespondents'brief nevermentions a March revocationOur dissenting colleague'sfinding regardingthe financecharge assess-ments and the dockingof pay fortardiness similarly relieson faultygrounds Our colleague compares Burrows with other employees with fargreater outstanding balancesHowever, theRespondents imposed chargesnot on the amount outstanding but on accounts that were slow to reduceand our dissenting colleague fails to refutethe recordevidence that Bur-rows' pay was docked inthe same manneras other employeessimilarlysituatedIn short,theGeneral Counsel failed to showdiscriminatorytreatment because hefailed to showthat Burrows was treateddifferentlyfrom thosein the affectedcategory20On Sunday,23October, Clymer calledBurrows to tell him toreport to work the followingday Burrowsinformed Clymer that he hadobtained other employment21We note that the General Counsel never alleged that Burrows' res-ignationconstituted a constructivedischargeThe judgereached thisfinding sua sponte THOMPSON'S GAS657There is no dispute that the Respondents dis-charged Burrows on 8 December 1982 because hejoined the Union. Although the legality of Bur-rows' discharge is not at issue here,' it is the start-ing point from which all the Respondent's subse-quent actions acquire significance. Contrary to mycolleagues, I agree with the judge that the Re-spondents neither forgot nor forgave Burrows forhisalliancewith the Union and penalized himthrough various means for months.On 10 December, the day after the Union filedits initialcharge on Burrows' behalf, General Man-ager Thompson told Burrows that he was upset be-cause the Union had filed so many grievances, thathe had to guard his speech and actions now thatthe "feds" (NLRB) were involved, and that he didnot think the Union would have filed the chargefor Burrows if Burrows had not completely coop-erated.Then, on 27 January 1983,2 during a con-versation regarding Burrows' outstanding chargebalance,Thompson told Burrows he was con-cerned about breaches of confidentiality and askedBurrows if he was going to report their conversa-tion to the Board. Burrows said he might report it.Thompson also said he was angry about thenumber of grievances (Le, charges) filed with theBoard 3Thompson's statements on 10 December 1982and 27 January unmistakably evidence animustoward Burrows' union activity and the Union'sfiling charges on his behalf. Moreover, they dem-onstrate that Thompson had neither forgotten norforgiven Burrows for his union adherence. The an-tiunion motivation that led the Respondents to dis-charge Burrows still lingered. It is in this context,therefore, that the Respondents' next action againstBurrows-revocation of his charging privileges-and all subsequent actions must be judged.On 10 March, a few days before Burrows' wageclaim hearingwith the IllinoisDepartment ofLabor,4 Thompson called Burrows into his office.Thompson gave Burrows two back wage checks,and Burrows agreed to apply the larger of the twoto his outstanding credit balance with the Respond-ents.As the meeting ended Burrows told Thomp-son he would not be charging any more items, towhich Thompson replied, "I know you won't."The majority finds, contrary to' the judge, thatthe Respondents did not revoke Burrows' chargingprivilegesbecauseBurrows continuedmakingcharges until early June, and that, thus, there is nosupport for the judge's finding the alleged revoca-tion unlawful.My colleagues, however, ignore thefact that the five charges Burrows made after 10March did not require General Manager Thomp-son's approval, beacuse all were for less than $25.There is no proof, therefore, that Thompson knewBurrows continued to charge.More importantly, in finding that Burrows'charging privileges were not revoked, the majoritydisregards the Respondents' admission (Br. 6) thatthey did terminate Burrows' right to charge, as fol-lows- "Only because Burrows continued to chargewithout substantial payment on his account was hischarge privilege finally terminated." Not only didtheRespondentsadmittedlyrevokeBurrows'charging privileges, but their proffered defense-lack of substantial payment-is meritless. Burrowshad reduced his charge balance from $829.33 on 27January to $699 when he met with Thompson 10March concerning his claims for backpay. By theend of the meeting Burrows reduced the outstand-ing balance to $347 by agreeing to assign a backwage check in the amount of $352 to his account.Thus, in a period of 6 weeks, Burrows reduced hisoutstanding balance by almost 60 percent. In thesecircumstances, the Respondents' asserted need toeliminateBurrows'chargingprivilegesringsuntrue. Subsequent events only serve to bear thisconclusion out, while providing additional proofthat the Respondents' unlawful campaign againstBurrows continued.On 25 March, 2 weeks after the Respondents re-voked Burrows' charging privileges, the Respond-ents issued a credit statement to Burrows which,for the first time in Respondents' history, an-nounced the levy of a finance charge on an ous-tanding balance. The Respondents contend that theimposition of finance charges was to motivate Bur-rows and others to reduce their outstanding bal-ances. But the Respondents' contention is belief bythe fact that Burrows had by then substantially re-duced the balance. In March it was 60 percent lessthan it was in January when his charging privilegesstill existed and no interest was charged.5'The Union filed an unfair labor practice charge on Burrows' behalfalleging the discharge violated Sec 8(a)(3) and (1), which the parties re-solved in a non-Board settlement The Respondents rehired Burrows 14January 1983 before the settlement became final2All dates mentioned hereafter are in 1983 unless otherwise indicated3Amended charges had been filed on 13 and 19 January4Burrowsfiled a wage claim with the Illinois Department of Laborfor back wages shortly after he was fired The judge, properly applyingMeyers Industries,268 NLRB 493 (1984), did not rely on thestatewageclaim for any of the violations found5The majority's conclusion that finance charges actually were leviedon 27 January and not on 25 March beause of a change in the Respond-ents' bookkeeping personnel is not even supported by the Respondents,who did not raise this contention in their brief I also disagree that Bur-rows acquiesced in the assessment of finance charges Relying on Thomp-son's testimony, the majority contends that Thompson told Burrows fi-nance charges were necessary if $20 was the most Burrows could payeach week against his outstanding charge balance The majority com-Continued 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurther, I agree with the judge that the financecharge assessments against three employees otherthan Burrows and Burrows' wife (a former em-ployee who was charged at the same time as Bur-rows) do not negate the Respondents' discriminato-ry intent to punish Burrows. There were other em-ployees with far greater outstanding balances whowere not subjected to finance charges. Moreover,the judge found retroactive finance charges wereleviedagainstonly one other employee, JamesHeap.InApril,Burrowswas againsingled out whentheRespondents docked his pay for tardiness. Anew policy had been implemented while Burrowswas in discharge status. Under the policy, asThompson had explained it to the employees, theywould have a 2-3 minute grace period before beingdocked in pay. Dispatcher Clymer personally toldBurrows on his rehire that the Respondents wouldallow a 2-3 minute grace period for lateness. Nev-ertheless, Burrows was docked eight times in Aprilfor tardiness that never exceeded the grace periodfor lateness.Nevertheless,Burrows was dockedeight times in April for tardiness that never exceed-ed the grace period.6 No good reason was ad-vanced for these dockings. The only reason givenwas that which Clymer gave Burrows in responseto the latter's inquiry: "I guess the love affair be-tween you and Phil Thompson is over."7 In lightof Thompson's stated animosity to Burrows' unionactivities, it takes little imagination to understandthe full import of Clymer's remark. That remark,plus the fact that other employees were far laterthan Burrows but were not docked, establishes thatBurrows was docked discriminatorily.The pattern of discrimination continued when,during the summer and fall, the Respondents spo-radically laid off Burrows for a total of 21 daysfrom the week ending 19 June through the monthof September. Burrows had never been laid offthroughout any of the summers from 1977-1982.My colleaguesmaintainthat layoffs were inevitablebecause Burrows was no longer performing unitwork, which had constituted about 40 percent ofhis job duties before the settlement of Burrows' dis-charge. But this loss of unit work does not explainpletely ignores Burrows' testimony that he did not believe he was told atany time before he received the March statement that finance chargeswould be levied The judge's finding that the charges were levied inMarch demonstrates that the judge implicitly resolved the conflict in tes-timony in Burrows' favor6My colleagues contend that Burrows' tardiness should not be com-pared with office workers' but with unit employees' There is no dispute,however,that the settlement agreement providing for Burrows'return towork resolved that Burrows would no longer perform unit work Ac-cordingly, the judge properly relied on the evidence showing that theRespondents treated Burrows differently from office employees' Interestingly, Burrows was docked for minor latenesses on only twooccasions thereafterwhy the Respondents, instead of keeping Burrowson or recalling him from layoff, hired a new non-unit employee to work some of the times Burrowswas laid off. Presumably, Burrows could have per-formed that work, certainly, the Respondents donot contend otherwise. These facts, therefore, war-rant the inference that Burrows' layoffs were un-lawfullymotivated. The inference is not rebuttedby the layoff of three drivers (instead of the usualtwo) in September. The drivers' layoffs are of littleconsequence in considering Burrows' situation, be-cause Burrows no longer performed unit work fill-ing in for drivers and working on the loading dock.Moreover, although the Respondents' profits weredown for the summer of 1983, the Respondents hadexperienced a worse year in 1981, and had not laidBurrows off then.The events of 30 August dispel any doubt as tothe validity of these conclusions. On that dateClymer told Burrows that Thompson was at hislawyer's office and was upset about union negotia-tions and Burrows' pending NLRB hearing. AfterClymer received a phone call later that day fromThompson, he told Burrows he was laid off8 andsuggested that Burrows sit down and talk toThompso. Burrows asked what he could talkabout,andClymer said, "About whatever,"adding, "Off the cuff, you know you can do some-thing about this thing."s It is evident that Clymer'scomments were intended to convey to Burrowsthat, by abandoning support for the Union and itscharges, he could rectify his standing with the Re-spondents, in return for which he would not besubjected to continued layoffs and other adversetreatment.Thus, in agreement with the judge, I would findall the violations discussed above.10sThis layoff lasted 8 daysThe majority relies on a conversation between the shop steward, RonFrazer, and Clymer immediately after Burrows left Clymer's officeMycolleagues emphasize that the steward asked"what Burrows had donenow" and that Clymer replied, "the same old stuff, the interest on his billand being late or clocking late " In fact,Burrows' charge balance hadbeen reduced by then to $35 16 or less, and it is difficult to believe thatthe Respondents would have been concerned about interest due on sucha low remaining balance Also, Burrows was docked for being late onlytwice after April It is apparent that Clymer's response to the stewardwas pretextual and that,in light of his previous conversations with Bur-rows the same day, the Respondents'true concern was with Burrows'union activities10 Between the first day of the unfair labor practice hearing on 6 Octo-ber and its resumption on 27 October, Burrows resigned The judge, rely-ing on the violations that I would find, additionally found constructivedischarge In view of my colleagues' disposition of the underlying viola-tions, I find it unnecessary to reach the question whether constructivedischarge,which the General Counsel did not allege, was adequatelyraised and litigated,as well as the question whether the Board's standardsfor finding constructive discharge have been met See generallyCrystalPrinceton Refining Co,222 NLRB 1068, 1069 (1976) THOMPSON'S GASDECISIONFINDINGS OF FACTSTATEMENT OF THE CASEWALTER H MALONEY JR., Administrative Law JudgeThis case came on for hearing before me at St Louis,Missouri,upon an unfair labor practice complaint,'issued by the Regional Director for Region 14, which al-leges that Respondent Thompson's Gas, Inc, and Del-RoTransports, Inc.2 violated Section 8(a)(1), (3), and (4) ofthe Act More particularly, the complaint alleges that theRespondents engaged in certain specified acts forillegalpurposes. The operative acts alleged in the complaint arethat the Respondent periodically laid off Charging PartyJames D. Burrows for short periods of time, imposedupon him finance charges for items purchased for hisown personal use on the company account, revoked hischarging privileges, and docked his pay for minor infrac-tions of its punctuality rule, all because he joined theUnion, filed unfair labor practice charges with theBoard, and cooperated in the investigation and prosecu-tion of other charges filed on his behalf by the Union,and filed a claim for unpaid wages against RespondentThompson's Gas with the Illinois Department of Labor.The General Counsel also contends that Thompson'sGas, Inc, and Del-Ro Transport, Inc., are an integratedenterprise and a single employer under the Act Re-spondent contends that it intermittently and periodicallylaid off Burrows during the summer of 1983 because oflack of work, that it did not single him out for specialtreatment in the application of its policy of docking em-ployees for lateness, and that it applied to him a policyof imposing finance charges for unpaid items, purchasedby Burrows but charged to the Respondent's account, ona nondiscriminatory basis because Burrows was slow ordelinquent in reducing the size of the balance due It en-tered a formal denial in its pleadings that Thompson'sGas, Inc., and Del-Ro Transports, Inc., were a single, in-tegrated enterprise, but it did not press this argument iniThe principal docket entries in this case are as followsCharge filed by James D Burrows, an individual, on May 13, 1983,againstRespondents, complaint issuedagainstRespondents by the Re-gionalDirector for Region 14, on June 13, 1983, Respondent's answerfiled on June 22, 1983, amended charge filed by BurrowsagainstRe-spondents on September 1, 1983, amendment to complaint issued by Re-gionalDirector on September 20, 1983, Respondents' answer to amend-ment to complaint filed on September 29, 1983, hearing held in St Louis,Missouri, on October 6, 7, and 27, briefs filed with me by the GeneralCounsel and Respondents on or before November 28, 19832Respondents admit,and Ifind, that they are both Illinois corpora-tions thatmaintain anoffice in Belleville, Illinois,where they are bothengaged inthe sale and distribution of liquid propane gas In the courseand conduct of these businesses, they have purchased and caused to betransported and delivered to their Belleville, Illinois place of businessgoods and materials valued in excess of $50,000, which were transportedand delivered to that place of business directly from other enterprises lo-cated outside the State of Illinois, and they sold, at this place of business,and distributed goods and materials valued in excess of $50,000, whichwere shipped thereto directly from points and places located from out-side the State of IllinoisAccordingly, Respondents, and each of them,are employers within the meaning of Sec 2(2), (6), and (7) of the ActTeamsters Local Union No 50, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America(the Union) is a labor organization within the meaning of Sec 2(5) of theAct659itsbriefUponthese contentions, the issues herein werejoined 3The Unfair Labor Practices AllegedThompson's Gas, Inc is a small family-owned enter-prise located in Belleville, Illinois It sells liquid propaneat retail to individual customers who use it for heating oroperating small machineryThompson's Gas, Inc notonly sells and delivers liquid propane in metal cylinders,italso hooks up propane tanks to home heating units,sells retail appliances which use propane, and operates awarehouse at which customers can obtain refills forempty propane cylinders. The firm was started under an-other name in 1953 by the late Delmar Thompson. Atthe present time, his widow, Rogene Thompson Frezza,his son Phillip, and his estate are the shareholders in thisenterprise. Its directors are Rogene Thompson Frezza,PhillipC.Thompson, andMary Reid Thompson.RogeneThompson Frezza is president, Phillip CThompson is vice president and secretary, and MaryReid Thompson is the treasurer Phillip C. Thompson isalso the general manager of the Company and is its chiefoperating officerDel-Ro Transports, Inc was formed in 1964 and wasacquired by the Thompsons in 1965 At the present time,Rogene Thompson Frezza owns a majority of the stockand other members of the family own the balance. Del-Ro Transports, Inc. is a certified intrastate common car-rier and is licensed by the Illinois Commerce Commis-sion to haul liquid propane for farm use and to operate asa common carrier for the hauling of anhydrousammonia,fertilizer, household goods, and other items Its directorsare Rogene Thompson Frezza, Phillip C. Thompson, andMary Reid Thompson. Del-Ro has only one and one-halfemployees. It hauls liquid propane in bulk from the man-ufacturing plant to the Del-Ro-Thompson's Gas place ofbusiness at Belleville. It also hauls for other customers.Del-Ro Transports, Inc. maintains separate books andseparate accounts but its office is integrated with theThompson's Gas office and its office work is performedby Thompson's Gas employees It has no place of busi-ness separate and apart from Thompson's Gas. Its trucksare parked at the Thompson's Gas premises and aremaintained by Thompson's Gas mechanics. To the extentthat it has need of any management on a daily basis, suchcontrol is supplied by Phillip Thompson. Donald Clymeracts as dispatcher both for Thompson's Gas drivers andthe driver or drivers who drive for Del-RoRespondent's business is somewhat seasonal. Theyenjoy their busiest period during the winter whendemand for heating fuel is highest. Throughout most ofthe year, Thompson's Gas employs six or seven drivers.It employs two or three more during the busy season.Many years ago Thompson's Gas, Inc. recognized theUnion here as the collective-bargaining representative foritschauffeurs,helpers, servicemen, transport drivers,maintenance men, and individuals doing temporary in-stallations and plastic tubing work. The Union has neverbeen certified as the result of a Board election Thomp-'The transcript is corrected as noted 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDson'sGas has concluded with the Union a series of 3-year contracts, the most recent of which expired on June1,1983. The most recent contract in the record appearsto be a multiemployer contract, signed not only byThompson's Gas, Inc., but also by another Thompsonholding, Thompson Fuel Company, and by a third em-ployer who is not connected to the Thompson family Inthe past, the Del-Ro driver or drivers were not formallycovered by a collective-bargaining agreement but it ap-pears that they enjoyedcertain unionbenefits.The prin-cipal difference between the full-time Del-Ro driver andthe union drivers employed by Thompson's Gas is thatthe former are compensated on the basis of a mileage orgallonage hauled, whereas Thompson's Gas employeesare all paid by the hour. The record also reflects thatrecentcollective-bargainingeffortshave resulted inbringing the Del-Ro driver or drivers in under the con-tract.Since this agreementhad reached only a "hand-shake" stage at the time of the hearing and is not in evi-dence,itisunclearwhether Del-Ro will be a fourthparty to an ostensibly multiemployer 'agreement orwhether the unit will simply be redefined to include per-sons compensated from the Del-Ro bank accountJamesD Burrows was first hired by Phillip C.Thompson in 1977. It appears that, at one time, he was apersonal friendaswell as anemployee of Thompson.Burrows' employment history reflectsan ambivalentstatus, since at one time he was both an employee ofThompson'sGas per se and a personalretainer toThompson, performing chores at Thompson's home andat the home of Thompson's mother Both domiciles arelocated adjacent to company premises.Since1977, Bur-rows has been on the Thompson's Gas payroll but hischores have, from time totime,includedmaintenanceservices performed at the premises of the corporate prin-cipalOver the years, Burrows performed both work cov-ered by the collective-bargaining agreementand workwhich was clearly not bargainingunitwork. From timeto time, he would fill in for company drivers, make de-liveries, install heating equipment or gas cylinders at thehomes of customers, and fill cylinders at the warehousefor customers who needed refills. He had, on occasion,driven the Del-Ro transport truck and has assisted truckmechanicsIn addition to bargainingunitwork, Burrows mowedlawns, both at company premises and for the Thomp-sons, did minormaintenanceand repairs both of compa-ny premises and the homes of the Thompsons, main-tained a spare parts inventory, waited oncustomers inthe store, and chased parts and supplies from downtownstores in the Company's pickup truck. These jobs havebeen traditionally considered as outside the bargainingunitUntilDecember 8, 1982, Burrows was never amember of the Union. He received health insurance ben-efits and other benefits enjoyed by unit employees but, atthe timein question,he was paid at the rate of $8 20 perhour, in contrast to the $9.84 hourly rate for unionizeddrivers.Burrows' status has beenan ongoingbone of conten-tion between the Union and Thompson's Gas. The Unionobjected to the fact that Burrows was regularly perform-ing unitwork and thereis some suggestionin the recordthat it was also concerned about the presence of Bur-rows, anonunionemployee, on the premises and avail-able to perform replacement work for drivers who mightelect to go on strike Over the years, the Union broughtpressure to bear to prevent theassignmentof unit workto Burrows When that failed, it tried to require Burrowsto join. The pressure applied was in the form of threatsof economic reprisal, both to Burrows under the union-security provisions of the contract as well as to Thomp-son'sGas torequireBurrows to join or be discharged.Normally, when such pressure was applied, the responseof Thompson's gas was to reduce the amount of unitwork assigned to Burrowsuntilthe threat of unionaction blew over. Then Burrows would go back to per-forming unit work as in the past Phillip C Thompsontold Burrows on several occasions that he did not wanthim to join the Union because he felt that Burrows didnot belong in the Union. Both sides agree that historical-ly 40 to 50 percent of Burrows' duties consisted of workwhich was defined in the contract as being within thebargaining unit.4On December 7, 1983, Burrows went to the Local 50office and applied for membership He spoke with Busi-nessRepresentative John GonzalesHe told Gonzalesthat he had worked for Thompson's Gas for 6 years, wasdoing bulk tanks, worked on the dock, delivered tanks toretailcustomers, and served as a jack of all trades. Gon-zales told Burrows that he thought that Burrows be-longed in the Union and accepted from him $300 for aninitiationfee and $19 for 1 month's dues. On the follow-ing day, Burrows held a meeting with Phillip C. Thomp-son,Clymer, and Ron Frazer, the shop steward, at thecompany office Burrows informed the individuals assem-bled that he had just joined the Union. He said that hefelt he needed to do so because he needed job security,assertingthatClymer had been riding him severely inrecent weeks. Thompson asked Burrows if he had in factjoined the Union or was just thinking about doing soBurrows acknowledged that he had in fact joined.Clymer then spoke up. He told Burrows that the Compa-ny did not need another union employee so he was dis-charged. Clymer added that Burrows had been insubor-dinate and that there were still jobs in the field which hehad started but had not been completed. He also toldBurrows that he was not qualified to be a union driver.At this point, Ron Frazer interjected, "What do you4At the hearing,Respondent's counsel stated that Burrows had somesupervisory duties but was ambivalent when asked if he was contendingthat Burrows was a supervisor and thus not protected by the provisionsof the Act In its brief,Respondent did not press the contention that Bur-rows was a supervisor and it is well that it did not, since there is no sub-stantial evidence in the record to thiseffectAtone time Burrows re-ceived a letter from Respondent stating that he was the dock supervisor,but it is clear from the record that this title was a misnomer Burrowshad no one to supervise Ile had no power to hire, and fire, had nopowerto discipline, recall,ortransferemployees,and no power to adjustgrievances In fact,Clymer told him that he had no power to hire andfireOccasionally, when he was working on the dock, Burrows was as-signed a helper who was earning a higher hourly rate than he earnedHowever, Burrows would tell him what to do Burrows was, at best, aleadman on these sporadic occasions and was in no sense a statutory su-pervisor. THOMPSON'S GASmean `not qualified9' He's as qualified as anybody, if notmore so." Burrows asked Clymer if this meant that hewas fired and Clymer said he was. Clymer replied thatthe Company was going to have him report to work asusualthat day but this would not come to pass becausehe had joined the Union.On December 10, Burrows returned to the companyoffice and asked Thompson for a couple of paychecksand a savings check which he felt were due him. Ac-cording to Burrows, the amount in question was $462.15.Thompson refused to give Burrows any checks but tookadvantage of the occasion to discuss the question of thedischarge.He asked Burrows if the latter knew why hehad been discharged. Burrows replied that he was notexactly sure. Thompson then made the nonsensical state-ment that it was not because Burrows had joined theUnion that he had been discharged but it was because hehad joined the Union that he was discharged Thompsonwent on to say that he was the one who was running theCompany, not Local 50, and he was upset because theUnion was always trying to set the pay scale. He saidthat he was also upset because of all the grievanceswhich Local 50 had been filing against him concerningwho should drive trucks. Thompson told Burrows thathe had not been looking for a replacement for Burrows,that this position was still open, and that, if it was up tohim, Burrows could have his old job back. However, be-causethe "feds" were involved, he had to be carefulabout what he said and what he did, so he was going tolet his attorney handle the whole matter. He noted thatthe Union had "gotten right on it" as soon as Burrowswas fired by filing a charge with the Board, and voicedthe opinion that he did not think that the Union wouldhave "jumped right in" if it was not receiving Burrows'complete cooperation.5 The discussion then moved tothe amount of theinitiationfee and the dues which Bur-rows had paid. Burrows told Thompson that he did notpay the Union "just pennies," to which Thompson re-plied that the amount in question might not seem likepenniesright now but it would seem like pennies in theyears to come if Burrows were to stay with the Compa-ny.About 2 days later, Burrows filed a wage claim againstthe Company in the amount of $462.15 with the IllinoisDepartment of Labor. He alleged that the Company hadwithheld over a week's pay as well as $30in a savingsaccount. This matter did not come on for hearing untilafter Burrows had been reinstated.The Union and Thompson worked out a tentativeagreement permitting Burrows to return to work. At5On December 9, 1982, the day following Burrows'discharge, theUnion filed a charge in Case 14-CA-16353 alleging that Burrows hadbeen discriminatorily firedAmended charges were filed on January 13,1983, January 19, and February 22 A complaint was issued on January13 alleging that Respondent had discriminatorily discharged Burrows andhad committed certain independent violations of Sec. 8(a)(1) of the ActAn amended complaint,issued on March 4, alleged that Respondent hadviolated Sec 8(a)(5) of the Act by failing to pay certain bargaining unitemployees,particularly Burrows, the wages and conditions called for bythe existing collective-bargaining agreementAn out-of-Board settlementof this case was concluded by the parties,so the Regional Director ap-proved the withdrawal of the charges on April 15, 1983,and dismissedthe consolidated amended complaint661what point in time this agreement actually became final-ized is difficult to ascertain. Burrows was offered rein-statement about January 12 and returned to work on Jan-uary 14 The pending litigation still continued and wasnot settled untilApril 14, when Burrows received acheck in the amount of $1,771.20. This amount apparent-ly represented the aggregate of an agreed-upon figure of$1500 for backpay, plus a week's wages for the firstweek in April, less standard deductions. At the time ofBurrows' return, the offer of reinstatement was more inthe nature of a tolling of backpay rather than a completesettlement of the outstanding dispute between the parties,since more charges continued to be filed while Burrowswas actually working.On the morning Burrows returned to work, he an-nounced that he wanted to be reinstated to his old posi-tion but also wished to be represented by the Union.Thompson or Clymer said that he could not be repre-sented by the Union and that he would be paid at his oldscale, namely, $8 20 an hour and without union benefits.Burrows resumed his former duties, except that he didnot refill any propane gas cylinders and did no drivingexcept running for partsRespondent has long maintained a practice of permit-ting its employees to purchase at a discount the itemswhich it retails at its commercial outlet. In addition, itpermits employees to charge items purchased for person-al use on the various charge accounts which the Compa-ny maintainswith suppliers in and about Belleville. Thekinds of items purchased by employees under this ar-rangement have varied widely.While gas heaters andauto parts may constitute a large share of these compa-ny-assisted purchases, records introduced into evidenceindicate that employees have taken advantage of thispractice to purchase major appliances such as color tele-vision sets, refrigerators, and ranges.For purchasesunder $25, an employee simply obtains a purchase ordernumber from the dispatcher and presents the number tothe store upon making the purchase Purchases over $25must be approved by Thompson, but it appears from therecord that such requests are routinely approvedEmployees who owe the Company outstanding bal-ances for items purchased on its account are sent month-ly statements, much as customers are billed These state-ments contain a printedlegendthat employees are beingcharged a 21-percentannualfinance fee but, until March1983, an actual itemized charge was never levied on anyemployee's account.Arrangements for payment havevaried and it clearly appears that, until the dispute arosebetween Burrows and Respondents, the Company wasquite lax in demanding payments from employees Oftenemployees would agree to wage assignments, so amountsrangingfrom $10 to $30 a week were deducted frompaychecks in order to reduce outstanding balancesSometimes employees would make larger payments inorder to reduce the size of their accounts. Extracts fromthe accounts receivable ledger entered into evidence inthis case indicate that, over the years, Burrows regularlyhad outstanding balances of several hundred dollars andfrequently owed the Company in excess of a thousanddollars for personal purchases made on its account. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 27, 1983, Phillip C. Thompson asked Bur-rows for permission to take a wage assignment out of hischeck each week to reduce the outstanding balanceowed, which at that time was $829.33. Reductions in theoutstanding balance of $10 per week had been madeduring the preceding 2 weeks but this amount was appar-ently insufficient to satisfy Thompson. Burrows objectedto having amounts deducted from his paycheck but toldThompson that he would be glad to pay him periodicallyby check." Thompson asked for $30 a week and Burrowsoffered $10. They agreed upon a payment of $20 a week,which Burrows preferred to pay by check rather than bydeductions from his weekly pay. The records in evidenceindicate that regular $20 weekly payments were made byBurrows, plus additional payments in larger amounts. ByAugust 2, 1983, Burrows' balance was reduced to $35.16.During this discussion, Thompson also complainedthatmatters which had been discussed in confidence inthe office had not been kept confidential He asked Bur-rows if he was going to report this conversation to theNLRB. Burrows replied that he might. Thompson wenton to say that he was "pissed off' that so many griev-ances (i.e., charges) were being filed with the Board.Burrows suggested that if Thompson would communi-cate with employees, such matters could be worked outwithin the Company. Thompson's reply was "bull shit,"insistingthat the employees cared nothing about theCompany and would do nothing to help it.A hearing was scheduled to be held on Monday,March 14, by theIllinoisDepartment of Labor on thewage claim which Burrows had filed in December. Afew days before this hearing was scheduled to take place,Burrows and Thompson had an acrimonious discussionconcerning the amount of back wages due to Burrows.Thompson gave Burrows a check for $72, which wasone of the items in Burrows' claim However, he with-held payment of $30, which was another element of theclaimBurrows told Thompson on this occasion that hewould not be charging any more purchases to his ac-count, to which Thompson replied, "I know you won't "As indicated in footnote 8, infra, Burrows in fact madefive additional charges for small items which he pur-chased in the months of March, April, and May.Thompson did not appear at the March 14 hearing. Hehad previously informed the hearing examiner that theclaim had been settled. Burrows did appear and insistedthat he had not received the portion of his claim relatingto his savings account. Apparently the examiner agreedthat this amount was still due and owing, since he en-tered an awardof $30, which was collected by the De-partment and turned over to Burrows on April 8.7 When6The records in evidence indicate that,in addition to two paymentscredited to Burrows'account in December when Respondents refused togive him his paychecks,Burrows had made payments during calendaryear 1982 of$1535 19Despite these payments,his balance had grownfrom $538 88 at the beginning of theyearto $875 51,and had, at onetime, been as large as $1165 64 because of purchases which he continuedtomake on the Company's account and with company permission Bur-rows' purchases during 1982 of personal items charged to the Company'saccount was Just under $2000The award,dated March 25, 1983, is quite peremptory in its tone Inaddition to making a determination of what Thompson'sGas owed Bur-rows, the Illinois Department of Labor informed Respondent herein that,Thompson received a notice from the Department ofLabor demanding $30, he called Burrows in for an expla-nation. Burrows said the amount represented the unpaidamount in his savings account. Thompson reluctantlyagreed to pay the award but threatened Burrows to takehim to small claims court if he did not pay his entirecharge account in full within 10 daysWhen Burrows received from Respondents the month-ly statement for March showing how much he owed forpersonal purchases, the statement contained entries for fi-nance charges for March and a retroactive charge forFebruary.8 This was the first time that Burrows had everreceived an actual finance charge and it was the first oc-casion on which Respondent had ever levied such acharge on any employee creditor. At the same time, Re-spondent imposed a finance charge of $4.21 on Jacque-lineCarter Burrows, a former clerical employee of Re-spondents, for purchases which she had made before sheresigned in early February. Charges of $4.21 and $3.99were levied thereafter onMrs.Burrows during themonths of April and May, respectively. There is norecord evidence that finance charges were levied on anyother employees, except for James Heap, Darus Jackson,and Ronnie Touchette. On March 25, a finance charge of$6.51, retroactive to February 25, was imposed on Heap.Thereafter, charges of $10.72 and $8.24 were imposed inApril and May on a balance ranging from $772.88 to$529.Nominal monthly charges of $1 were levied in theensuing 3 months on significantly reduced balances. Tou-chette received a $1.28 charge on August 28, and Jack-son received nominal charges of $1 or slightly more forMay, June, and July.During the period of time that Burrows was in dis-charge status,Respondents purchased and installed anew timeclock. There is no suggestion that this innova-tionwas brought about for discriminatory reasons. In amemo dated December 27, 1982, and addressed to bothdrivers and clerical workers, Thompson stated, inter alia:Effective January 1, 1983, all employees listed atbottom of memo when working for Thompson'sGas, Inc, will be required to "punch in and out"for any of the following:1.Arriving at work.2Leaving for lunch or just checking out andeating here.3Returning from lunch and starting back towork4.All other times you may leave and/or returnon personal business, illness, etcunless the award was paid within 15 days, criminal charges would befiled by the State against the Company and a penalty of 1 percent perday would begin to accrueRThe accounts receivable ledger for Burrows shows seven entries forfinance charges. On March 25, 1983, three finance charges were levied,one of $12 94 for February and two of $7 61 and $7 96 for March Thefollowing additional charges were thereafter levied-April 25, $6 70,May 23, $491, June 30, July 2, and August 2, $1 each Theaccount alsoshows the following purchases in the period of March through June1983,which purchases were paid immediately upon the entry of thecharge-March 2, $24 06, March 17, $23 97, April 1, $23 97, April 14,$16 98, May 4, $21 23, and June 4, $12 74 THOMPSON'S GASTime will be paid based on 15 minute units. Nopay is made for fractions of a unit. For example, ifyou are four minutes late, you will lose fifteen min-utes pay, if you are eighteen minutes late, you willloose thirty minutes pay, etc. There will be no un-authorized overtime.When he announced this policy orally to the employ-ees, Thompson explained that he would permit a 2- or 3-minute grace period for employees who punched in late.After Burrows returned to work, Clymer explained tohim that there would be a 2- or 3-minute grace periodallowance, but he also informed Burrows that he wouldbe docked 15 minutes' pay if he punched in after the un-written grace period. A chart prepared by the GeneralCounsel from time and pay records in evidence showsthat, during a 3-week span in April Burrows was docked15minutes for tardiness on eight occasions, although hislateness did not exceed 3 minutes on any occasion andwas often less than what was allowed under the graceperiodMeanwhile, other employees with whom Bur-rows' record was compared were repeatedly late for pe-riods of time far in excess of the grace period but werenot docked at all Respondent gave no explanation forthis disparity. Burrows brought to Clymer's attention thefact that he had been repeatedly docked for trivial in-stances of lateness and asked him why. Clymer's replywas "I guess the love affair between you and PhilThompson is over." It should be noted that thereafterBurrows was docked for minor latenesses on only twooccasions.On May 13, 1983, Burrows filed an individual chargewhich was the basis of the complaint which was issuedin this case on June 13.Burrows testified without contradiction that, through-out each of the summers from 1977 through 1982, he hadnever been laid off despite the fact that some driverswere seasonally laid off. In the summer of 1982, he regu-larlyworked a 44- to 46-hour week, being assigned tothe dock on Saturdays to fill out his week. During thisperiod of time, he performed a mixture of unit and non-unit jobs. However, after he returned to the Companyabout January 14, he was given no more dock work.Moreover, he did not act as a mechanics helper nor didhe fill cylinders, motor fuel tanks, set tanks, or make in-stallations in houses.During the spring of 1983, Thompson hired a new em-ployee, Jeff Davis, for $3 an hour. Davis was and is paidas a personal retainer to Thompson but is assigned a vari-ety of jobs He started, as did Burrows during his firstyear or so of employment, doing personal chores atThompson's house such as mowing the lawn, landscap-ing, and other yard work. However, Davis has also beenassignedmiscellaneous duties at Thompson's Gas, Inc.On some occasions he has assisted Burrows. Burrows tes-tified thatDavisworked 30 to 40 hours per weekthroughout the summer of 1983 Respondent's informalrecord reveals pretty much that schedule, although itshows that Davis was off entirely for 5 different weeksin July, August, and early September. There is creditedrecord evidence that, on some occasions, Davis wasworking when Burrows was in layoff status.663Weekly timesheets in evidence show that Burrowsworked the following hours beginning in April 1983:Week endingHours workedWeek endingHoursworkedApril 1031-1/2July 1032April 1739-3/4July 1716April 2438-3/4July 2440May 142Aug 137May 840Aug. 724May 1532Aug. 140 (vac.)May 2239Aug. 2139-3/4May 2939Aug. 2816June 532-1/2Sept 416June 1235Sept 1116June 1924Sept. 1816June2624Sept. 2524July 340Not shown in this compilation are incidental days of va-cation, sick leave, or holiday pay which may have sup-plemented certain weeks.On August 30, Burrows had a conversation withClymer in which he asked Clymer why Thompson hadbeen in a good mood early in the day and later appearedto be upset. Clymer replied that it was a combination ofthe fact that Local 50 contract negotiations were inprogress and the fact that Burrows' NLRB hearing wascoming up Burrows then asked Clymer whether he wasgoing to be laid off the following day. Clymer repliedthat Burrows should know better than to ask before theend of the day, saying that he would not know unil 5p.m. after he had heard from Thompson He indicatedthatThompson was over in St. Louis at his lawyer'soffice.Later in the day, after receiving a call fromThompson, Clymer laid off Burrows for 8 days. He alsotoldBurrows that, because he would be working lessthan 20 hours a week, he was, in effect, a part-time em-ployee and would thereby lose his hospitalization insur-ance.9 He suggested that, if Burrows wanted to do any-thing about it, he could sit down and "talk to Phil[Thompson] " Burrows inquired, "Talk to him aboutwhat?"Clymer replied casually, "About whatever,"adding a moment or so later, "Off the cuff, you knownyou can do something about this thing " Burrowspunched out and returned to work a week or so laterThe hearing in this case began on October 6. In theinterim between the outset of the hearing and its resump-tion on October 27, Burrows resigned. When Clymercalled him on Sunday, October 23, to instruct him toreport for work the following day, Burrows informedClymer that he had obtained other employment.9Despite Clymer'sstatement,itdoes not appear that Respondents infact revokedBurrows' health insurancecoverageduring his term of em-ployment 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnalysis and ConclusionsThe record in this case is redolent with animus Re-spondents10 admit that Burrows was fired initially onDecember 8 because he had joined Local 50 Their argu-ment that they had no union work for Burrows to dodoes not erase the discriminatory coloration from theiractThe parameters of the represented bargaining unit inthis case are, if anything, flexibleOver the years thescope of the unit has been the subject first of dispute,then of negotiation, and finally of agreement. Its descrip-tionwas never established by a Board certification. Ini-tially,Burrows did work which was both in and out ofthe unit. Then theunitwas so defined that he lost workand was eventually the subject of periodic and intermit-tent layoffs which substantially reduced his earnings, butwhich were so short lived that he was ineligible for un-employment compensation.Whether Burrows was aunitor a nonunit employee,or whether he worked both in and out of the representedbargaining unit, he was entitled under the Act to unionrepresentation.When, on December 8, 1982, Respond-entsdischarged him, as it admittedly did, for seekingsuch representation,Respondents clearly violated thelaw.While this violation is not the subject of the com-plaint herein, the facts and circumstances of that dis-charge are inextricably linked to the actions of Respond-entswhich occurred in the following months.WhileThompson reinstated Burrows and compensated him fortime lost, he neither forgave nor forgot Burrows' act ofdisloyalty, and the grudge he acquired against Burrowshas lingered on into these proceedings.The chronological sequence of events taking placeafterBurrows' reinstatement demonstrates unmistakablythat the dispute over the scope of his duties was not putat an end by the out-of-Board settlement It continued tofester and, if anything, has become aggravated. As moreand more charges in the first case were being filed,Thompson began the process of tightening the screws onBurrows, first byinitiatingfinance charges, then bydocking his pay for petty tardiness in contrast to the lib-erality granted to others, and also by insisting that Bur-rows discontinue making personal charges on the compa-ny account.Meanwhile, Burrows had filed and was collecting fromRespondents upon a complaint for unpaid wages made tothe Illinois Department of Labor At the time the unfairlabor practice complaint in this case was issued, any re-10Thompson's Gas, Inc and Del-Ro Transports, Inc are plainly asingle integrated enterpriseThe test for determining such a relationshipwas announced by the Supreme Court inRadio Union v Broadcast Serv-ice,380 U S 255 (1965), as "interrelation of operations, common manage-ment,centralized control of labor relations, and common ownership " Allof these elements are present here to a high degree Both corporationsare owned by members of the Thompson family and are engaged in oper-ations which are closely related Both maintain their headquarters at thesame location and utilize the same facilities and headquarters personnel.Both are run by Phillip C Thompson and his immediate subordinate,Donald Clymer, and both utilize personnel on an interchangeable basis,the only distinction in employment being different bank accounts fromwhich they are paid when performing services for each corporationLabor relations for both are controlled by Thompson Prospectively, theemployees of both organizations will be covered by the same collective-bargaining agreementprisal taken against him for making a wage claim wasplainly a violation of the Act. SeeAlleluiaCushion Co.,221NLRB 999 (1975); see alsoUniversityHeights Hospi-tal,239 NLRB 290 (1978),Santa's Bakery,249 NLRB1058 (1980);Cimpi Transportation Co,256 NLRB 1064(1981);NLRB v. B & M Excavating,368 F.2d 624 (9thCir 1966) However, in a recent decision inMeyers In-dustries,268 NLRB 493 (1984), the Board reversed itself,so employer reprisals for the activity in which Burrowsengaged are no longer violations of the Act According-ly,any allegation in the complaint that Respondentsinterfered with this protected concerted activity must bedismissedOn May 13, 1983, Burrows himself filed the unfairlabor practice charge which resulted in the complaint inthis case. Burrows also roams his membership in Local50, although there is some question as to whether hisdues are still current. Accordingly, it is clear that anyrecent reprisals taken against him which were promptedby these activities violate Section 8(a)(1), (3), and (4) ofthe Act.Some of Thompson's harassing actions were bluff andsome were not. However, regardless of whether he fol-lowed through with his threats and restriction or wheth-er he did not, the threat or attempt to impose a sanctionis itself violative of the Act, as well as a further demon-stration of animus. A case in point is the withdrawal ofcharging privileges. Thompson effectively told Burrowson March 10 that he would no longer enjoy the right tomake personal purchases on Respondents' account as hehad been doing for the past 7 years. Thereafter, Burrowsmade five small purchases, the last of which took placeinearly JuneThompson's act of withdrawing theseprivileges, promptedas itwas by discriminatory motiva-tion and taken in reprisal for the filing of charges whichwere still outstanding, is a violation of Section8(a)(1),(3), and (4) of the Act, notwithstanding the fact that Re-spondents were slow in effectuating this edict. Its defensethat this action was taken because Burrows was notmaking a good-faith effort to reduce his outstanding bal-ance is unsupported by the evidence. On March 10, 1983,Burrows' outstanding balance was $699, less than 60 per-cent of the amount which he owed in October 1982when he was ostensibly content with his lot as a Thomp-son'sGas employee. At that time there was no sugges-tion that Burrows should stop charging on Respondent'saccount or that he should pay a finance charge. There isno foundation for Respondent's contention that it wascutting off charging privileges because Burrows was notmaking any effort to reduce his outstanding balance. Be-ginning February 2, Burrows regularly curtailed his obli-gation by $20 a week, the amount he agreed to pay, andhe was not in default on his promise in any way. Threat-ening or attempting to discontinue charging privielgeswas merely Thompson's way of getting even with Bur-rows, who was still the subject of an outstanding unfairlabor practice complaint and repeated charges whichwere being filed on his behalf by Local 50. The Act doesnot permit this kind of pressure to be brought to bear inaid of a settlement. THOMPSON'S GASThe same rationale applies to the imposition of financecharges upon Burrows and his wife Such action, whichRespondents undertook on March 25 for the first time intheir corporate history, cannot be explained on nondiscri-minatroy grounds, since Burrows, as noted above, wasregularly reducing the balance in his receivable accountThe fact that two other employees were the subject ofsimilar finance charges does not negate the discriminato-ry intent directed at Burrows, since the record indicatesthat there were still other employees with far greateroutstanding balances who were not the subjects of fi-nance charges. Indeed, decisions by Thompson to imposefinance charges on one employee and not to impose themon others bore no relation to business judgment and waswholly arbitrary on his part. The reason for his arbitrari-ness towards Burrows has been convincingly explainedby the animus he continued to harbor.The same animus serves to explain why Respondentsgranted extended grace periods for lateness to severalemployees while docking Burrows' pay for late arrivalswhich did not exceed the 2- to 3-minute period whichRespondents announced they would allow without pen-alty.The decision to grant or deny grace periods forlateness was also wholly arbitrary and lacking in any le-gitimate rationale, save the one which has permeated thiscase from its outset, namely, Respondent's irritation thatBurrows joined the Union and then sought redress fromthe Board for his abrupt and illegal termination.Pay records demonstrated beyond argument that,during the summer and early fall of 1983, Burrowsworked sporadically and was given far fewer hours thanin previous years, especially 1982. It is agreed that 40 to50 percent of Burrows' former workwas bargaining unitwork and that at least 10 to 15 percent of the workwhich he previously did was being performed by a newhire, Jeff Davis Far from providing Respondents with adefense, these facts serve to implicate it in a calculatedand continuing effort to reduce Burrows' working time.Respondents' argument seems to suggest that it was per-fectly permissible to strike a bargain with the Unionwhich resulted in taking work traditionally performed byBurrows, a nonunit and nonunion employee, and givingitto other employees. Instead of exonerating Respond-ents, this agreement with Local 50 serves to implicatethe Union in the unfair labor practice committed by Re-spondentsBoth work assignments-to unionized em-ployees and to Davis-were wholly consensual acts onthe part of Respondents and had the necessary and fore-seeable effect of depriving Burrows of work opportuni-ties.The lack of work assigned to him in 1983 was notthe result of impersonal economic forces or the overalldecline in Respondents' business 11 In the case of trans-ferred bargaining unit work, this change stemmed from adeliberate decision to assign Burrows' work to others onthe basis of a union membership. As such, it is a per seviolation of the Act. In the case of duties reassigned toDavis, Burrows' detriment was the result of an act of apartial replacementby another employee, the motive forWhile evidence indicates that Respondents' profits were down in1983, the Company was in much worse shape in 1981, but this fact didnot affect Burrows' job security in that year665which can be derived from other evidence. When reas-signment of work became so severe that Burrows wasthreatened with a loss of entitlement to health insurance,Clymer flatly suggested that the problem could be curedifBurrows simply sat down and worked out his differ-ences with Thompson. This is tantamount to an admis-sion that the whole scheme had been devised and perpe-trated to pressure Burrows into abandoning his efforts tojoin the Union and withdrawing pending charges. Thestatement itself violates Section 8(a)(1) of the Act. Itseffect is to revealillegalmotiveswhich prompted otheracts.Accordingly, I conclude that, by depriving Bur-rows of normal work opportunities during the summerand fall of 1983, and in laying him off during that periodof time, Respondent herein violated Section 8(a)(1), (3),and (4) of the Act.The economic impact of Respondents' discriminatoryand illegal activity became especially acute during themonth of September as the hearing date in this case drewnear. The amount of work given to Burrows was patent-ly insufficient to permit him to earn a living Yet, be-cause the layoffs were short term and intermittent, it wasimpossible for him to collect unemployment compensa-tion.Added to this fact was the threat that his health in-surance would be canceled. By these acts, Respondentsturned the screw so tightly that, in order to survive, Bur-rows had no alternative but to do what he did on Octo-ber 23, namely, resign and take other employment. Thesefacts present the classic case of a constructive discharge,a termination formally initiated by an employee but onewhich he has been forced to undertake because of a de-liberate and illegal plan designed to bring about this con-clusionBurrows' termination, taking place as it didduring the interim between hearing dates in this case,was simply the most recent of a series of ongoing actsengendered by Respondents who have repeatedly actedin total disregard of their obligations under the law andthe rights of their employees conferred by Congress intheActWhile a constructive discharge of James D.Burrows was not formally alleged in the complaint, thefacts and circumstances bringing it about were fully liti-gated in this case. Accordingly, the Board is authorizedto address this violation and to provide a remedy for itIn view of this state of the record, I conclude that, aboutOctober 23, 1983, Respondent herein constructively dis-charged James D. Burrows because of his union activi-ties and because he filed charges under the Act, all inviolation of Section 8(a)(1), (3), and (4) of the ActOn the foregoing findings of fact and on the entirerecord herein considered as a whole, I make the follow-ingCONCLUSIONS OF LAW1.Respondents Thompson's Gas, Inc. and Del-RoTransports,Inc. and each of them, are now and at alltimesmaterialhereinhave been employers engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.Respondents are a single integrated enterprise andare alter egos. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARD3Teamsters,Automotive,Petroleum andAlliedTrades, Local Union No. 50, of the International Broth-erhood of Teamsters, Chauffeurs,Warehousemen, andHelpers of America is a labororganizationwithin themeaning of Section 2(5) of the Act.4.By selectively docking the pay of James D. Bur-rows because of minor tardiness, by imposing upon himand his wife finance charges on their accounts receiva-ble; by terminating his privilege to make personal pur-chases on Respondent's account; by periodically andintermittently laying him off; and by constructively dis-charging him, all in order to discourage his membershipin and activities on behalf of Teamsters, Automotive, Pe-troleum and Allied Trades, Local Union No. 50, of theInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Respondentsviolated Section 8(a)(3) of the Act5By the operative acts set forth above in Conclusionof Law 4, which were also committed because James D.Burrows filed charges under the Act and cooperated inthe investigation of charges filed on his behalf under theAct, the Respondents violated Section 8(a)(4) of the Act.6.The unfair labor practices set forth above in Con-clusions of Law 4 and 5 violate Section 8(a)(1) of theAct and have a close, intimate, and adverse effect on thefree flow of commerce within the meaning of Section2(6) and (7)-of the Act.Having found that Respondents have engaged in cer-tain unfair labor practices, I will recommend that they berequired to cease and desist therefrom and to take certainaffirmative actions which are designed to effectuate thepurposes and policies of the Act. Since the violations ofthe Act found herein are continuing, pervasive, and evi-dence a firm intention on the part of Respondents to vio-late the rights of their employees, I will recommend tothe Board a so-called broad 8(a)(1) remedy designed tosuppress any and all violations of that section.HickmanFoods,242 NLRB 1357 (1979). Since I have found thatRespondents constructively discharged James D. Bur-rows, I will recommend that they be required to offerhim full and immediate reinstatement and to make himwhole for any loss of earnings he may have suffered byreason of the several discriminations practicedagainsthim, in accordance with theWoolworthformula,12 withinterestthereon at the adjusted prime rate used by theInternalRevenue Service for the computation of tax pay-ments.Olympic Medical Corp.,250 NLRB 146 (1980);IsisPlumbing Co.,138 NLRB 716 (1962). Inasmuch as a con-structive discharge has been found, the running of back-pay liabilitywill not be tolled until full and immediatereinstatement has been offered. I will also recommendthatRespondents be required to post the usual notice,advising their employees of their rights and of the resultsin this case.[Recommended Order omitted from publication.]12 F W Woolworth Co,90 NLRB 289 (1950)